Employment Agreement


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of March
1, 2008 (the “Effective Date”) by and between Zulu Energy Corp., a Colorado
corporation (the “Company”) and James Hostetler, an individual (“Employee”).


WHEREAS, the Company desires to retain the services of Employee as set forth
herein, and


WHEREAS, Employee is willing to be employed by the Company as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:


1.  Employment. Employee is hereby employed and engaged to serve the Company as
Executive Vice President, or such additional titles as the Company shall specify
from time to time with the consent of Employee, and Employee does hereby accept
and agrees to such engagement and employment.


2.  Duties. Employee’s duties shall be such duties and responsibilities as the
Company, through its Board of Directors or otherwise, shall specify from time to
time. Employee shall have such authority, discretion, power and responsibility,
and shall be entitled to office, secretarial and other facilities and conditions
of employment, as are customary or appropriate to Employee’s position. Employee
shall diligently and faithfully execute and perform such duties and
responsibilities, subject to the general supervision and control of the
Company’s Board of Directors. Employee shall be responsible and report to the
Company’s Board of Directors.


The Employee will devote his full time, attention, and energies to the Company’s
business and, during the term of this Agreement, will not engage in any other
business activity, except as set forth herein. Nothing in this Agreement shall
preclude Employee from devoting time to the activities listed below, provided
the activities (i) do not materially interfere with the performance of
Employee’s duties and responsibilities under this Agreement; (ii) there is no
conflict of interest with the interests of the Company, and (iii) if Employee
receives direct compensation for an activity set forth in subsection (d), below,
such activity has been disclosed in writing by the Employee and approved by the
Company’s Chief Executive Officer (the “CEO”) as set forth herein:



 
(a)
serving as a director or member of a committee of any organization or
corporation;




 
(b)
serving as a consultant in his area of expertise to government, industrial, and
academic panels;




 
(c)
managing personal investments; or




 
(d)
engaging, directly or indirectly, in any other non-competing business.



Employee agrees to disclose in writing to the Company’s CEO any non-competing
business activity for which Employee receives or shall receive direct
compensation. Approval of such business activity shall be granted by the CEO
within 30 (thirty) days of receipt of Employee’s disclosure unless the CEO
determines, in good faith, that there is an irreconcilable conflict of interest
or such activity materially interferes with Employee’s duties to the Company.
Such activities shall be deemed approved if the CEO fails to respond to
Employee’s disclosure within 30 (thirty) days of receipt of same.


1

--------------------------------------------------------------------------------


 
3. Term. The term of this Agreement shall be ongoing unless terminated by either
party pursuant to Section 13.


4.  Compensation of Employee. 


(a) Base Compensation. As compensation for the services provided by Employee
under this Agreement, the Company shall pay Employee an annual salary of
$180,000.001 (one hundred eighty thousand dollars) in accordance with the
Company's usual payroll procedures, to be reviewed annually.


(b) Stock Options. Upon execution of this Agreement and at all times thereafter,
the Company shall grant Employee options to purchase up to 1,500,000 (one
million five hundred thousand) shares of the Company’s common stock with an
exercise price equal to $1.00 per share. Upon the Company’s adoption of a
qualified stock option plan, Employee may exchange such options for qualified
options under the Company’s stock option plan, with vesting and terms to be in
accordance with the stock option plan. The stock of the Company that is provided
to Employee pursuant to this provision or any stock option plan shall be
properly registered shares with the United States Securities and Exchange
Commission.


(c) Phantom Stock Plan. In addition to the stock options set forth above, the
Company agrees to credit Employee with 1,900,000 (one million nine hundred
thousand) shares of stock, with 40% (forty percent) of such shares allocated on
January 1, 2009; 30% (thirty percent) allocated on January 1, 2010; and the
remaining 30% (thirty percent) allocated on January 1, 2011, as set forth in a
separate Phantom Stock Plan. The Company agrees to provide a Phantom Stock Plan
regarding such shares of stock to Employee within 30 (thirty) days of the
Effective Date. Any stock of the Company that is provided to Employee pursuant
to this provision shall be properly registered shares with the United States
Securities and Exchange Commission.


(d) Annual Bonus. Employee shall be eligible to receive an annual bonus
determined by the Board of Directors based on the performance of the Company and
Employee.


(e) Automobile Allowance. In addition to the compensation set forth above, the
Company shall provide Employee with $800.00 (eight hundred dollars) per month as
an automobile allowance.


5.  Benefits. Employee shall be entitled to participate in any and all Company
benefit plans, in effect from time to time, including, but not limited to,
pension and 401k plans, short-term disability, long-term disability, health,
dental and vision insurance plans available to the Company's senior management
executives and their dependents. Such participation shall be subject to the
terms of the applicable plan documents and generally applicable Company
policies.


6.  Vacation, Sick Leave and Holidays. Employee shall be entitled to 4 (four)
weeks of paid vacation, with such vacation to be scheduled and taken in
accordance with the Company's standard vacation policies. All unused, accrued
vacation can be carried into the next year. Remaining unused, accrued vacation
time will be paid during the first quarter of the following year. In addition,
Employee shall be entitled to such sick leave and holidays at full pay in
accordance with the Company's policies established and in effect from time to
time.
 

--------------------------------------------------------------------------------

1 All references to monetary amounts in this Agreement shall be in United States
dollars.
 
2

--------------------------------------------------------------------------------


 
7.  Business Expenses. The Company shall promptly reimburse Employee for all
reasonable out-of-pocket business expenses incurred in performing Employee’s
duties and responsibilities hereunder in accordance with the Company's policies,
including reimbursement of no less than business class airfare on international
flights and first-class airfare on domestic flights, provided Employee promptly
furnishes to the Company adequate records of each such business expense. Such
expenses shall be reimbursed in accordance with the Company’s regular
reimbursement practices.
 
8.  Location of Employee's Activities. The Company shall maintain its principal
place of business at a fully operational office located in Sheridan, Wyoming
area as determined by the Company’s Board of Directors. The Company shall
maintain a secondary place of business at a fully operational office located in
the metro Denver, Colorado area. The employee’s primary work location shall be
the Denver, Colorado office. The Company may open other offices in other
locations, as necessary. The Company agrees to reimburse Employee for all
reasonable travel expenses between such locations, including accommodations,
mileage, and meal expenses. Employee will engage in such travel and spend such
time in other places as may be reasonably necessary or appropriate in
discharging Employee’s duties hereunder.


9.  Confidential Information/Documents/Inventions.


(a)  Confidential Information. Employee shall not, in any manner, for any
reason, either directly or indirectly, divulge or communicate to any person,
firm or corporation, any confidential information concerning any matters not
generally known or otherwise made public by Company which affects or relates to
the Company’s business, finances, marketing and/or operations, research,
development, inventions, products, designs, plans, procedures, or other data
(collectively, “Confidential Information”) except in the ordinary course of
business, as necessary to joint venture partners or as required by applicable
law. Confidential Information shall not include: (i) information obtained or
which became known to Employee other than through his employment by the Company;
(ii) information in the public domain at the time of the disclosure of such
information by Employee; (iii) information that Employee can document was
independently developed by Employee; (iv) information that is disclosed by
Employee with the prior written consent of the Company; and (v) information that
is disclosed by Employee as required by law, governmental regulation or court
order. This provision shall survive the termination of this Agreement.


(b)  Documents. All documents and materials furnished to Employee by the Company
and relating to the Company’s business or prospective business are and shall
remain the exclusive property of the Company. Employee shall deliver all such
documents and materials and all copies thereof to the Company upon demand
therefore and in any event upon termination of this Agreement.


(c)  Inventions. All ideas, inventions, and other developments or improvements
conceived or reduced to practice by Employee, alone or with others, during the
term of this Agreement, during working hours, that are within the scope of the
business of the Company or that relate to or result from any of Employee’s work
or projects or the services provided by Employee to the Company pursuant to this
Agreement, shall be the exclusive property of the Company. Employee agrees to
assist the Company, at the Company’s expense, to obtain patents and copyrights
on any such ideas, inventions, writings, and other developments, and agrees to
execute all documents necessary to obtain such patents and copyrights in the
name of the Company. In consideration of said assistance, Company agrees to
share with the Employee (and any others who conceived or reduced to practice an
invention) a total of no less than 25% (twenty-five percent) of the portion of
any net profits realized by the Company’s commercialization of said invention.
This clause excludes all intellectual property work initiated prior to the
execution of this Agreement.
 
3

--------------------------------------------------------------------------------


 
10.  Non-Compete. During the term of this Agreement and, if this Agreement is
terminated pursuant to Section 13(a), for a period of six (6) months following
the termination of this Agreement, Employee shall not: (a) engage directly or
indirectly in any business or activity in Botswana, Africa which is
substantially similar to any business or activity engaged in (or proposed to be
engaged in) by the Company in Botswana; (b) engage directly or indirectly in any
business or activity in Botswana, Africa competitive with any business or
activity engaged in (or proposed to be engaged in) by the Company in Botswana;
(c) solicit directly or indirectly any employee, agent, representative,
contractor, supplier, vendor, customer, franchisee, lender or investor of the
Company, or attempting to do so; or (d) interfere directly or indirectly with
any contractual or other relationship between the Company and any employee,
agent, representative, contractor, supplier, vendor, customer, franchisee,
lender or investor. The parties agree that this restriction is reasonable as to
time and geographic area. Any potentially competing activity is expressly
excluded from application of this section if (a) Employee notifies Company of
the nature and scope of the activity in advance of undertaking said activity and
(b) Company consents to the undertaking of said activity by Employee upon
notification of intent to undertake.


11.  Injunctive Relief. Employee acknowledges and agrees that the covenants and
obligations of Employee set forth in Sections 9 and 10 with respect to
non-competition, non-solicitation, confidentiality and the Company’s property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations will cause the Company
irreparable injury for which adequate remedies are not available at law.
Therefore, Employee agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief (without the requirement to
post bond) as a court of competent jurisdiction may deem necessary or
appropriate to restrain Employee from committing any violation of the covenants
and obligations referred to in this Section 11. These injunctive remedies are
cumulative and in addition to any other rights and remedies the Company may have
at law or in equity.


12.  Survival of Sections 9, 10 and 11. Notwithstanding the foregoing, if this
Agreement is terminated upon the dissolution of the Company, the filing of a
petition in bankruptcy by the Company or upon an assignment for the benefit of
creditors of the assets of the Company, Sections 9, 10 and 11 shall be of no
further force or effect.


13.  Termination. Employee’s employment hereunder shall terminate under the
following circumstances and terms:


(a) Termination by Employee. Employee shall have the right to terminate this
Agreement and his employment hereunder at any time for any reason during the
term of this Agreement upon thirty (30) days’ written notice to the Company.
Upon such termination, the Company shall pay Employee a cash lump sum equal to
all accrued base salary through the date of termination plus all accrued
vacation pay and bonuses, if any. Any shares of common stock, including phantom
stock, or options granted to Employee that have not vested shall become
immediately vested. If any stock granted to Employee is not registered as of the
date of Employee’s termination, the Company shall register such shares within
six (6) months following the date of Employee’s termination. All stock options
shall be exercisable for three (3) years following the date of Employee’s
termination.


(b) Termination by the Company. The Company shall have the right to terminate
Employee’s employment as follows:



 
(i)
Without Cause. The Company shall have the right to terminate this Agreement and
Employee’s employment hereunder without cause at any time upon thirty (30) days’
written notice. “Without cause” shall mean for no reason or any reason other
than as set forth in subsection (b)(ii) below. If the Company terminates
Employee without cause, the Company agrees to pay Employee a lump-sum separation
fee at the time of termination equal to twelve (12) months salary plus benefits.
Any shares of common stock, including phantom stock, or options granted to
Employee that have not vested shall become immediately vested. If any stock
granted to Employee is not registered as of the date of Employee’s termination,
the Company shall register such shares within six (6) months following the date
of Employee’s termination. All stock options shall be exercisable for three (3)
years following the date of Employee’s termination.

 
4

--------------------------------------------------------------------------------


 

(ii)
For Cause. The Company shall have the right to terminate this Agreement and
Employee’s employment hereunder at any time for cause upon written notice. The
term “for cause” shall mean Employee's personal dishonesty, willful misconduct,
breach of fiduciary duty involving personal profit, willful violation of any
law, rule or regulation relating to the operation of the business or to the
Company, or a material breach by Employee of any provision of this Agreement. If
Employee is terminated “for cause,” the written notice given hereunder by the
Company to Employee shall specify in reasonable detail the cause for
termination. If Employee is terminated “for cause” under this subsection
(b)(ii), any shares of common stock or options granted to Employee that have not
vested shall be terminated.



(c) Event of Sale, Merger or Change of Control. In the event of the sale, merger
or change of control of the Company, or an agreement to sell, merge or change
control of the Company during the term of this Agreement, the Company or its
successor(s) agrees to immediately vest all unvested stock, including phantom
stock, and options and offer Employee employment under the terms set forth
herein, for a period of at least 12 (twelve) months after the sale or merger
closing date. If this employment extension is not given by the Company or its
successor(s) and accepted by Employee, then the Company or its successor(s)
shall comply with the termination provisions of Section 13(b)(i), above.


(d) Termination Upon Death. If Employee dies during the term of this Agreement,
Employee’s estate shall be entitled to receive any earned but unpaid
compensation or expense reimbursement due hereunder through the date of death
and any shares of common stock, including phantom stock, or options granted to
Employee by the Company, which shall become immediately vested. Employee’s
estate shall have the right of option exercise of such shares for 3 (three)
years following the Employee’s death. If any stock granted to Employee is not
registered as of the date of Employee’s death, the Company shall register such
shares within 6 (six) months following the date of Employee’s death. In the
event of a merger, consolidation, sale, or change of control, the Employee’s
rights hereunder shall be assigned to the surviving or resulting company, which
company shall then honor this Agreement with Employee and Employee’s estate. In
addition, if Employee dies during the term of this Agreement and Employee’s
death occurs as a direct result of activities undertaken on behalf of the
Company, in addition to any other insurance benefits available to Employee, the
Company agrees to pay Employee’s estate a lump-sum amount equivalent to 12
(twelve) months salary from the date of Employee’s death.


(e) Termination Upon Disability. If, during the term of this Agreement, Employee
suffers and continues to suffer from a “Disability” (as defined below), then the
Company may terminate this Agreement by delivering to Employee 30 (thirty)
calendar days’ prior written notice of termination based on such Disability,
setting forth with specificity the nature of such Disability and the reasons for
the Company’s determination of Disability. “Disability” shall mean Employee’s
inability, with reasonable accommodation, to substantially perform Employee’s
duties, services and obligations under this Agreement due to physical or mental
illness or other disability for a continuous, uninterrupted period of one
hundred and 180 (eighty) calendar days or 210 (two hundred and ten) days during
any 12 (twelve) month period. Upon any such termination for Disability, Employee
shall receive (i) a cash lump sum equal to all accrued base salary through the
date of termination plus all accrued vacation pay and bonuses, if any; (ii) a
lump sum amount equivalent to 12 (twelve) months of salary from the date of
termination; and (iii) any shares of common stock, including phantom stock, or
options granted to Employee that have not vested shall become immediately
vested. All options shall be exercisable by the Employee’s estate for 3 (three)
years following Employee’s termination. If any stock granted to Employee is not
registered as of the date of Employee’s termination, the Company shall register
such shares within 6 (six) months following the date of Employee’s termination
 
5

--------------------------------------------------------------------------------


 
14.  Resignation as Officer. In the event that Employee’s employment with the
Company is terminated for any reason, Employee agrees to immediately resign as
an Officer and/or Director of the Company and any related entities. “Related
entities” shall include subsidiaries, parents, and affiliates of the Company.


15.  Governing Law, Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the laws of the State of Colorado without
giving effect to any applicable conflicts of law provisions.


16.  Independent Legal Advice. The Company has requested that Employee obtain
independent legal advice with respect to this Agreement before executing same.
Employee, in executing this Agreement, represents and warranties to the Company
that he has been so advised to obtain independent legal advice, and that prior
to the execution of this Agreement he has so obtained independent legal advice,
or has, in his discretion, knowingly and willingly elected not to do so.


17.  Indemnification.


(a) The Company agrees that if Employee is made a party, or is threatened to be
made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that he
is or was a director, officer or employee of the Company or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including service with respect to employee benefit plans, whether or not the
basis of such Proceeding is Employee’s alleged action in an official capacity
while serving as a director, officer, member, employee or agent, Employee shall
be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by the Company's certificate of incorporation or bylaws or, if
greater, by the laws of the State of Colorado, against all cost, expense,
liability and loss (including, without limitation, attorney's fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by Employee in connection therewith,
and such indemnification shall continue as to Employee even if he has ceased to
be a director, member, employee or agent of the Company or other entity and
shall inure to the benefit of Employee’s heirs, executors and administrators.
The Company shall advance to Employee to the extent permitted by law all
reasonable costs and expenses incurred by him in connection with a Proceeding
within 20 days after receipt by the Company of a written request, with
appropriate documentation, for such advance. Employee shall repay the amount of
such advance if it shall ultimately be determined that Employee is not entitled
to be indemnified against such costs and expenses.


(b) Neither the failure of the Company (including its Board of Directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by
Employee that indemnification of Employee is proper because he has met the
applicable standard of conduct, nor a determination by the Company (including
its Board of Directors, independent legal counsel or stockholders) that Employee
has not met such applicable standard of conduct, shall create a presumption that
Employee has not met the applicable standard of conduct.
 
6

--------------------------------------------------------------------------------


 
(c) The Company agrees to maintain at all times on behalf of Employee a Director
& Officer Liability Insurance Policy issued by a nationally known insurance
carrier in a reasonable amount for a comparably sized company in the industry.


(d) Promptly after receipt by Employee of notice of any claim or the
commencement of any action or proceeding with respect to which Employee is
entitled to indemnity hereunder, Employee shall notify the Company in writing of
such claim or the commencement of such action or proceeding, and the Company
shall (i) assume the defense of such action or proceeding, (ii) employ counsel
reasonably satisfactory to Employee, and (iii) pay the reasonable fees and
expenses of such counsel. Notwithstanding the preceding sentence, Employee shall
be entitled to employ counsel separate from counsel for the Company and from any
other party in such action if Employee reasonably determines that a conflict of
interest exists which makes representation by counsel chosen by the Company not
advisable. In such event, the reasonable fees and disbursements of such separate
counsel for Employee shall be paid by the Company to the extent permitted by
law.


(e) After the termination of this Agreement and upon the request of Employee,
the Company agrees to reimburse Employee for all reasonable travel, legal and
other out-of-pocket expenses related to assisting the Company to prepare for or
defend against any action, suit, proceeding or claim brought or threatened to be
brought against the Company or to prepare for or institute any action, suit,
proceeding or claim to be brought or threatened to be brought against a third
party arising out of or based upon the transactions contemplated herein and in
providing evidence, producing documents or otherwise participating in any such
action, suit, proceeding or claim. In the event Employee is required to appear
after termination of this Agreement at a judicial or regulatory hearing in
connection with Employee's employment hereunder, or Employee's role in
connection therewith, the Company agrees to pay Employee a sum, to be mutually
agreed upon by Employee and the Company, a daily fee and reasonable expenses for
each day of his appearance and each day of preparation therefor.


18.  Notices. All demands, notices, and other communications to be given
hereunder, if any, shall be in writing and shall be sufficient for all purposes
if personally delivered, sent by facsimile or sent by United States mail to the
address below or such other address or addresses as such party may hereafter
designate in writing to the other party as herein provided.


Company:
Employee:
   
Zulu Energy Corp.
James Hostetler
122 N. Main Street
5070 Cherry Creek South Drive
Sheridan, WY 82801
Denver, CO 80246-2291
Fax:____________________________________
Fax: ____________________________________



19. Successors. This Agreement is personal to Employee, and Employee’s duties
hereunder shall not be assignable. This Agreement shall inure to the benefit of,
and be enforceable by, Employee's legal representatives. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.


20. Amendment. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties or their respective successors and
legal representatives.
 
7

--------------------------------------------------------------------------------


 
21. Entire Agreement. This Agreement contains the entire agreement of the
parties and there are no other promises or conditions in any other agreement,
whether oral or written. This Agreement supersedes any prior written or oral
agreements between the parties. This Agreement may be modified or amended, if
the amendment is made in writing and is signed by both parties. This Agreement
is for the unique personal services of Employee and is not assignable or
delegable, in whole or in part, by Employee. This Agreement may be assigned or
delegated, in whole or in part, by the Company and, in such case, shall be
assumed by and become binding upon the person, firm, company, corporation or
business organization or entity to which this Agreement is assigned, subject to
the provisions of section 13(d). The headings contained in this Agreement are
for reference only and shall not in any way affect the meaning or interpretation
of this Agreement. If any provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the remaining provisions shall continue
to be valid and enforceable. The failure of either party to enforce any
provision of this Agreement shall not be construed as a waiver or limitation of
that party's right to subsequently enforce and compel strict compliance with
every provision of this Agreement. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and, in pleading or
proving any provision of this Agreement, it shall not be necessary to produce
more than one of such counterparts.


22. Enforcement of Agreement. If either party commences litigation to enforce
any provision of this Agreement or to recover damages for breach hereof, the
prevailing party shall be entitled to recover all expenses of litigation
including, without limitation, reasonable attorneys’ fees.


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the day and year first above written.


ZULU ENERGY CORP.:
 
JAMES HOSTETLER:
     
By:
/s/ Pierre Besuchet
 
/s/ James Hostetler
Name:
Pierre Besuchet
 
James Hostetler, Employee
Title:
Director
   

 
8

--------------------------------------------------------------------------------

